United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-11084
                          Summary Calendar



PETER J. MCMAHON,

                                    Petitioner-Appellant,

versus

L.E. FLEMING, Warden, FMC Fort Worth,

                                    Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:04-CV-587-A
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Peter J. McMahon, federal prisoner # 06394-062, challenges

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he argued that the Bureau of Prisons does not properly

calculate good time credit, for failure to exhaust administrative

remedies.

     McMahon concedes that he did not exhaust administrative

remedies.   However, he asserts that the exhaustion requirement is

not jurisdictional and that his failure to exhaust should be


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11084
                                -2-

excused because exhaustion would be futile and would cause him

irreparable harm.   He further contends that the district court

abused its discretion in failing to provide findings and

conclusions in support of its dismissal.   McMahon has not

established that the district court abused its discretion in

dismissing his petition for failure to exhaust administrative

remedies.   See Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).

Accordingly, the district court’s judgment is AFFIRMED.